Citation Nr: 0116193	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-16 927	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1977 to December 
1981, and from April 1983 to July 1985.  

This appeal arises from an April 1994 rating decision which, 
among other things, denied a claim of entitlement to service 
connection for residuals of a left ankle injury.  This appeal 
was remanded by the Board of Veterans' Appeals (Board) in 
July 1997 and March 2000.  


REMAND

The veteran's service medical records include a medical note, 
dated in June 1981, and showing that he was treated for a 
laceration of his left ankle by a nail.  The examiner 
described the laceration as a superficial puncture wound in 
the medial malleolus area of the left ankle.  A medical note, 
dated in July 1983, shows that the veteran complained of left 
ankle pain after he sustained an injury to his ankle playing 
softball.  He denied a past history of left ankle fracture or 
injury.  X-ray study showed that there was no fracture.  The 
examiner's assessment was of an inversion sprain.  Subsequent 
medical assessments following additional medical treatment in 
July 1983 included a resolving left ankle sprain, and a soft 
tissue injury to the left ankle.  

In July 1985, records of medical treatment of the veteran at 
the Medical Center at the University of California in San 
Diego (UCSD), dated in September 1984, were associated with 
the claims folder.  A hospital discharge summary from UCSD 
indicated that the veteran was admitted for hospitalization 
after he became intoxicated, and fell approximately 25 feet 
from the roof of one building to an adjacent structure.  His 
fall rendered him unconscious for an unspecified period.  
Upon arrival at UCSD, he complained of an inability to move 
his legs, and low back pain.  The discharge diagnoses 
included compression fracture of the first vertebra of the 
lumbar spine, with partial paraplegia.  He subsequently 
underwent a posterolateral decompression and fusion at T12-
L2.  The veteran's neurological symptoms included an 
inability to move the toes of his left foot.  

A military physical evaluation board report, dated in 
September 1984, included a primary diagnosis of L1 fracture, 
with paraparesis.  An October 1984 report of a military 
investigation into the circumstances surrounding the 
veteran's injuries sustained in the above referenced fall 
contained the conclusion that the veteran's injuries were 
incurred as a result of physical and mental impairment due to 
his alcohol intoxication and demonstrated misconduct, and his 
actions were not in the line of duty.  

A July 1985 VA administrative decision concluded that the 
veteran's disabilities resulting from a fall in September 
1984 included an L1 compression fracture, with partial 
paraplegia.  The administrative decision determined that 
these disabilities were incurred as a result of the veteran's 
own misconduct, and the disabilities were not incurred in the 
line of duty.  Accordingly, in a September 1985 rating 
decision, the RO denied entitlement to service connection for 
several disabilities, including residuals of an L1 
compression fracture, with partial paraplegia.  

In a written statement, dated in July 1993, the veteran 
asserted that he injured his ankle in service, when he was 
playing football.  He caught a pass and his left ankle was 
caught in a hole on the football field, resulting in torn 
ankle ligaments, which he indicated required eight weeks to 
heal.  

In a VA Form 9, submitted in October 1994, the veteran 
asserted that he sustained a separate and additional left 
ankle injury during a forced march in service.  He requested 
that his claim of entitlement to service connection for 
disabilities arising out of the injuries he sustained in a 
fall in September 1984 be reopened, and he added that he is 
currently in receipt of disability benefits from the Social 
Security Administration (SSA).  

In the report of a VA orthopedic examination in November 
1996, the examiner noted that the veteran's claims folder was 
not available for review in connection with the examination.  
Following a recitation of the veteran's medical history and 
the clinical findings on examination, the examiner's 
diagnosis was residuals of a left ankle injury, with x-ray 
evidence of disease.  

In a remand in July 1997, the Board pointed out that, based 
upon review of the reported clinical findings of the VA 
orthopedic examination of November 1996, it was clear that 
the examiner had been unable to distinguish between the 
disability associated with the veteran's left ankle symptoms 
in service and the left foot and left ankle pathology 
associated with his nonservice-connected residuals of a 
spinal cord injury in September 1984.  The Board further 
noted that the veteran had undergone four corrective surgical 
procedures on his left ankle.  The remand directed that all 
post-service records referring to the veteran's medical 
treatment for a left ankle disorder and all clinical records 
of surgery involving his left foot and left ankle be 
associated with the claims folder.  The veteran was then to 
be accorded a VA orthopedic examination to ascertain the 
presence or absence of residuals of a left ankle injury in 
service.  The examiner was specifically requested to provide 
a medical opinion differentiating the residuals of the 
veteran's left ankle injuries in service from the residuals 
of the spinal cord injury he sustained in September 1984.  

Following the July 1997 remand, records of VA medical 
treatment of the veteran, to include treatment at the VA 
Medical Center in Durham, North Carolina (Durham VAMC), 
dating from November 1995 to March 1998, were associated with 
the claims folder.  In a letter, dated in January 2000, the 
veteran listed medical providers and facilities associated 
with treatment of his left ankle and left foot disabilities, 
to include the Clement Zablocki VA Medical Center in 
Milwaukee, Wisconsin (Milwaukee VAMC), the VA Medical Center 
in Tampa, Florida (Tampa VAMC), and the Durham VAMC.   

In a remand in March 2000, the Board noted that records from 
the veteran's medical treatment in 1984 at UCSD had been 
associated with the claims folder, and that the Tampa VAMC 
and the Milwaukee VAMC had transferred records of his medical 
treatment to the Durham VAMC.  The remand directed that the 
Durham VAMC be contacted, and that records of medical 
treatment of the veteran at the Tampa VAMC and the Milwaukee 
VAMC, which had been reportedly sent to the Durham VAMC, be 
associated with the claims folder.  Thereafter, the veteran 
was to be scheduled for a VA orthopedic examination, in which 
the examiner was to provide a medical opinion differentiating 
the residuals of the veteran's left ankle injuries in service 
from the residuals of the spinal cord injury he sustained in 
1984.  

Thereafter, numerous records of VA medical treatment of the 
veteran were associated with the claims folder.  A VA 
hospital discharge summary, reflecting treatment of the 
veteran at the Milwaukee VAMC from November 1989 to December 
1989, indicated that he had T12 incomplete paraplegia, with 
bilateral foot drop.  There was a question of osteomyelitis 
of the left ankle.  In a report of a hospital discharge 
summary from the Milwaukee VAMC, reflecting medical treatment 
of the veteran in August 1991, he was described as having 
developed incomplete T12 paraplegia following a fall from a 
roof in 1984.  It was noted that, since the fall in 1984, he 
had experienced a slowly progressing caval varus deformity of 
his feet, with the deformity being more severe in the left 
foot than in the right foot.  

A report of a hospital discharge summary, reflecting medical 
treatment of the veteran at the Milwaukee VAMC from November 
1993 to December 1993, was among the records associated with 
the claims folder after the Board's remand in March 2000.  
This report noted that the veteran had developed an 
equinovarus deformity after sustaining a spine injury.  The 
report further indicated that the veteran had undergone 
multiple attempts at correction of his left ankle disorder, 
including a talectomy, a split anterior tibial tendon 
transfer, and bracing.  

On VA orthopedic examination of the veteran at the VA Medical 
Center in Detroit, Michigan (Detroit VAMC), in February 2001, 
the veteran complained of swelling and some deformity in his 
left ankle.  Following extensive reporting of the veteran's 
medical history and the clinical findings, the examiner's 
diagnosis was reported as multiple "sprains" of the left 
ankle, and a fracture of the lumbar spine, with bilateral 
paralysis of the limbs.  The examiner further noted that 
there is current deformity of the left ankle and left 
forefoot, with adduction, inversion and cavus condition.  
There is a healed ulcer on the lateral side of the left 
ankle.  There is drop foot on the left side, with inadequate 
strength of flexion and extension of the ankle, but no 
inversion or eversion.  There is no active or passive motion 
of the toes.  The examiner reported having reviewed the 
claims folder in connection with the examination, to include 
medical records of the veteran's left ankle injuries in 
service.  The examiner opined that all of the veteran's 
present left ankle and left foot disorders are the result of 
paralysis of his left leg due to spinal fracture.  The 
examiner added that the incidents of left ankle injury which 
the veteran sustained in service were in the nature of 
sprains, which were well-documented in the record and which 
did not require surgical correction.  

In a written statement, dated in March 2001, the veteran 
asserted that the examiner who conducted his VA orthopedic 
examination in February 2001, did not have access to all of 
his clinical records.  Specifically, the veteran contended 
that his VA health records are comprised of five separate 
volumes, and that only one volume of records was reviewed by 
the examiner at the time of his orthopedic examination.  

In a written statement in support of the veteran's claim, 
dated in May 2001, his representative asserted that certain 
records of the veteran's medical treatment were not 
associated with the claims folder.  The representative cited 
several VA forms executed by the veteran and authorizing 
release of records of his treatment at the Milwaukee VAMC, 
the Tampa VAMC, and the Durham VAMC, and the representative 
indicated that these records had not been associated with the 
claims folder at the time of the February 2001 VA orthopedic 
examination.  

In reviewing the evidence and the contentions in this appeal, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of the 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

This appeal has twice been the subject of remands by the 
Board which were, in part, designed to obtain all records of 
post-service medical treatment of the veteran's left foot and 
left ankle disabilities.  Although the veteran's 
representative has asserted that records of medical treatment 
of the veteran at the Milwaukee VAMC, the Tampa VAMC, and the 
Durham VAMC were not associated with the claims folder, the 
veteran himself previously referred to these records of 
treatment in his January 2000 written statement, and the 
Board's March 2000 remand directed that these specific 
records be obtained.  Since the March 2000 remand, numerous 
records of VA medical treatment of the veteran have been 
associated with the claims folder, and the Board is of the 
opinion that the RO has completely complied with the 
instructions of the March 2000 remand regarding evidentiary 
development in this case.  However, the veteran has asserted 
that the records of his VA medical treatment comprise five 
volumes, and it is unclear whether all of the contents of the 
five volumes of records of medical treatment of the veteran 
have been placed in the claims folder.  At the present time, 
there are no separate VA medical records folders associated 
with the claims folder.  In order to fully respond to the 
contentions of the veteran and his representative regarding 
the presence of records of medical treatment in the claims 
folder, and pursuant to the VCAA, the Board is constrained 
yet again to conclude that an additional attempt must be made 
to ensure that all records of medical treatment of the 
veteran have been associated with the claims folder.  In 
reaching this conclusion, the Board notes the comprehensive 
response of the RO to the March 2000 remand and points out 
that the conclusion that additional evidentiary development 
is now necessary is not meant to imply error on the part of 
the RO.  

The veteran has also indicated that he is in receipt of 
disability benefits from the SSA.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
veteran is in receipt of SSA disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
veteran's statement that he is in receipt of disability 
benefits from the SSA appears to have been made in the 
context of his attempt to reopen a previously denied claim of 
entitlement to service connection for residuals of his spinal 
cord injury in September 1984.  However, the Board is now of 
the opinion, considering current contentions from the veteran 
and his representative, that it is unable to determine the 
basis for the award of disability benefits to the veteran by 
the SSA without reviewing the SSA's decision awarding 
disability benefits to the veteran and the medical records 
underlying that decision.  As such, and in order to comply 
with a precedential decision of the Court, the decision 
underlying the SSA's award of disability benefits to the 
veteran and the medical records underlying such award must be 
obtained for association with the claims folder.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO should obtain all volumes of 
the veteran's complete, original VA 
hospital records folder, and all volumes 
of the veteran's complete, original VA 
outpatient treatment records folder or 
certified copies of all such records, and 
associate all such medical records with 
the claims folder.  

2.  The RO should obtain and associate 
with the claims folder the records of all 
VA medical treatment of the veteran's 
left foot and left ankle since his most 
recent VA orthopedic examination in 
February 2001.  

3.  The RO should also obtain and 
associate with the claims folder any 
decision by the Social Security 
Administration awarding the veteran 
disability benefits, and the medical 
records underlying any such decision.  

4.  After the above referenced records 
are obtained, if the records reveal the 
presence of any identifiable, intrinsic, 
left ankle joint pathology following the 
veteran's left ankle injuries in service 
in June 1981 and July 1983, as 
distinguished from neurological deficit 
in the left lower extremity due to his 
spinal cord injury in September 1984, he 
should be accorded a VA orthopedic 
examination.  If no orthopedic 
examination is scheduled, the RO should 
proceed with adjudication of the claim as 
indicated in Paragraph 5 below.  If a VA 
orthopedic examination is accorded the 
veteran, all clinical findings must be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner must 
note the medical records of injury to the 
veteran's left ankle in service, as 
detailed in this remand, and the examiner 
must furnish opinions in answer to the 
following questions: (a) Is it at least 
as likely as not that the veteran has any 
current, identifiable residuals of the 
left ankle injuries he sustained in 
service in June 1981 and July 1983?  (b) 
If the examiner concludes that the 
veteran has current identifiable 
residuals of the left ankle injuries he 
sustained in service in June 1981 and 
July 1983, he must state what those 
identifiable residuals consist of, and 
distinguish them from the residuals of 
the spinal cord injury the veteran 
sustained in September 1984.

5.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  The RO should then 
adjudicate the claim of entitlement to 
service connection for residuals of a 
left ankle injury.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



